Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (corresponding to claims 1, 3, 6, 13, 15,25, 35, and 38) and elected species (1) of region 97704-97732 recited in claim 1, and (2) SEQ ID NO: 31 from claim 3, and referred in Fig. 8 of claim 6, and is represented by CMP ID NO: 31_1 of claim 13 in the reply filed on 9/23/2022 is acknowledged. Claim 25 of Group I does not have the elected species. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/3021 and 9/23/2022 was filed before the mailing date of the first Office Action on 10/21/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
 Under 2001.06(b), the applicant has “a duty to bring to the attention of the examiner . . . information within their knowledge as to other copending United States application which are ‘material to patentability’ of the application in question.” Applicant has copending application 17/130451 (PG Pub: US20210238608A1) not listed in the IDS and claims the base sequence (SEQ ID NO 326 of CMP 326_1) that is the same as the base sequence of instant application (SEQ ID NO 31) (see below).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.05 is related to “Specific Topics Related to Issues Under 35 U.S.C.112(b) or Pre-AIA  35 U.S.C. 112, Second Paragraph” 
MPEP 2173.05(s) “Reference to Figures or Tables” states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (Emphasis added).
                Here, claim 6 incorporates by reference to a figure, specifically “as shown in any one of Figures 1-29”. Since incorporation by reference is a necessity doctrine, not for applicant’s convenience, the claims are indefinite per MPEP 2173.05(s).  
The amendment may be overcome by eliminating the incorporation by reference and particularly reciting the claimed sequence identifier(s) noted in figure(s). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a laws of nature without significantly more. The claim(s) recite(s) an “antisense oligonucleotide sequence of 10 to 30 nucleotides in length comprising contiguous nucleotide sequence of 10 to 30 nucleotides in length wherein the contiguous nucleotide sequence is fully complementary to a region of SCN9A pre-mRNA” while dependent claim 3 recites the contiguous nucleotide sequence that is 100% identical to SEQ ID NO: 31 (an 18 nucleotide sequence) or at least 14 contiguous nucleotides thereof. The claimed characteristics are not markedly different from the product’s naturally occurring counterpart in the natural state. This judicial exception is not integrated into a practical application because the claims do not provide a modified form of the oligonucleotide that is markedly different from its naturally occurring counterpart. 
Prong 1 - Statutory category: Here, the claimed invention is either a composition of matter or a manufacture.  Under 35 USC 101, the claimed invention must be “any new and useful process, machine, manufacture, or composition of matter.”  The antisense oligonucleotide of 10 to 30 nucleotide can be considered a composition of matter or a manufactured product.  Therefore, the antisense oligonucleotide falls under one of the statutory category identified in 35 USC 101. 
 Prong 2A – Judicial exception: Here, the claimed invention is a composition or a manufactured product but is directed to the judicial exception a law of nature or a natural phenomenon (product of nature).  Even composition or a manufacture may not be patent eligible if it falls under a judicial exception. The three judicial exception categories are enumerated abstract idea, a law of nature, or a natural phenomenon (product of nature). Nature based products include both naturally occurring or are not naturally occurring but have characteristics that are not markedly different from a natural occurring counterpart fall within the judicial exception.  It is noted that the Federal Circuit in University of Utah Research Foundation v. Ambry Genetics (Fed. Circ. December 2014) held claimed synthetically made primers that have the identical nucleotide sequences as portions (i.e., fragments) of naturally occurring nucleic acids are ineligible nature-based products. The court reasoned that simply being synthetic or non-naturally created is not enough for eligibility, when the identical sequences occur in nature.  
Here, the claimed antisense oligonucleotide can exist as or encompass a natural occurring antisense fragment of the SCN9A gene within the recited region.  Further, the naturally occurring genetic sequence may be isolated with the use of appropriate primers that flank or are incorporated into a 10 to 30 nucleotide region of the gene corresponding to the SCN9A pre-mRNA 97704-97732 region.  Additionally, the manufactured antisense oligonucleotide can be considered equivalent to a synthetic made primer and has identical nucleotide sequence as portion of naturally occurring nucleic acid. Here, the claimed invention, an antisense oligonucleotide of 10 to 30 nucleotides, is directed to a law of nature or a product of nature and therefore falls within the judicial exception category.  
Prong 2B: Judicial Exception/Significantly More: The “significantly more” analysis is a determination whether a claim is patent eligible if the claim(s) recites additional elements that integrate the judicial exception into a practical application. Integration requires an additional element in the claim to apply, rely on, or use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  The claims recite a size limitation of 10 to 30 nucleotide of the oligonucleotide and comprises a contiguous portion that is fully complementary to a region within nucleotide position 97704-97732 of human SCN9A pre-mRNA. These limitations do not recite any meaningful additional limitations, modification(s) or transformation(s) that distinguishes the claimed antisense oligonucleotide from a fragment of a naturally occurring nucleic acid sequence of SCN9A gene, and therefore does not recite any limitations significantly more than the judicial exception.  
Therefore, claims 1 and 3 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a laws of nature without significantly more. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by publication number US20190153477 of Lundberg et al. (Lundberg et al.).  
Claim 1 of the instant application recites an “antisense oligonucleotide of 10 to 30 nucleotides in length comprising a contiguous nucleotide sequence of 10 to 30 nucleotides in length, wherein the contiguous nucleotide sequence is fully complementary to a region of a human SCN9A pre-mRNA, and wherein the region is nucleotide positions 97704-97732 of SEQ ID NO: 1,” while dependent claim 3 recites the antisense oligonucleotide having “at least 14 contiguous nucleotides” identical to SEQ ID NO: 31, an 18-mer oligonucleotide.  
Lundberg et al. teach a guide RNA (gRNA) comprising a spacer sequence SEQ ID NO: 46596, which is a 20 nucleotide sequence with 17 contiguous nucleotides (i.e. fully complementary) to human SCN9A nucleic acid (¶ 56, 100-101, 105, etc.; SEQ ID NO 46596: aatcagttttaataccattt – underlined portion is the 17 contiguous nucleotide sequence). Thus, Lundberg et al. teach an antisense oligonucleotide of 10 to 30 nucleotides that 1) has at least 10 nucleotides fully complementary to a region of a human SCN9A pre-mRNA region 97704 to 97732, anticipating instant claim 1, and 2) has at least 14 contiguous nucleotides identical to SEQ ID NO: 31, anticipating instant claim 3.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 13, 35, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al. (PG Pub: US20190153477; Lundberg et al.) in view of Smith and Zain (Annual Review of Pharmacology and Toxicology, 2018), Koch and Orum (Locked Nucleic Acid, pg. 519-564, in Antisense Drug Technology 2nd ed, 2008).
Claim 6 recites an antisense oligonucleotide of figure 8, as elected by applicant, and figure 8 provides a structural representation of SEQ ID NO: 31 and its modifications that are enumerated and recited in claim 13.  Therefore, the structure of figure 8 is interpreted as the same as base sequence of SEQ ID NO: 31 with the modifications recited in claim 13. 
	Regarding claims 6 and 13, as noted above, Lundberg et al. disclose SEQ ID NO: 46596, a guide RNA (gRNA) which comprises a 20 bp spacer sequence and targets within SCN9A gene (¶ 452, figure 1) and can be a single-molecule guide RNA (sgRNA) which comprises, at least, of a spacer RNA and can be chemically modified.  (¶ 22, 307)  Lundberg et al. disclose various modifications of gRNAs to enhance specificity and to increase stability (¶ 155) and disclose various types of modifications, including internucleoside linkages, such as phosphorothioate (paragraph 153), and including modified nucleobase, such as 5-methyl cytosine (paragraph 167-168).   However, Lundberg et al. do not disclose 1) beta-D-oxy LNA (locked-nucleic acid) nucleosides, and 2) the use DNA nucleoside and 3) the gapmer pattern of LNA nucleotide modification in a oligonucleotide and 4) binding to pre-mRNA molecule by the sgRNA.  
Smith and Zain teach that “gRNA can be made as a synthetic, chemically modified ON [oligonucleotide] with improved qualities” and highlight that “LNA-based ONs have additional interesting properties, such as being able to improve binding to dsDNA forming both duplex and triplex structures.” (Smith and Zain, Ann. Rev. of Pharmacology and Toxicology, 2018, pg. 615, 610) Further, Smith and Zain also teach that one of the ON modifications is the LNA, which “shows remarkable duplex-stabilizing properties and has been successfully applied in siRNAs, AON [antisense ON], gapmers.” (pg. 609-610)  Additionally Smith and Zain teach that “[m]ost of the AON drugs are gapmers,” which is a oligonucleotide with central portion that is complementary sequence to target nucleic acid “surrounded by synthetic, chemically modified nucleotides providing enhanced hybridization as well as resistance to nuclease degradation.” (Smith and Zain, pg. 611).  Smith and Zain do not teach the use of specific locus of LNA within gapmers.  
Koch and Orum disclose that LNA has “truly unprecedented binding affinity to its complementary RNA and DNA sequence.” (Koch and Orum, pg. 520) Additionally, Koch and Orum disclose that “degradation rate is very dependent on the number of LNA residues, their position, and incorporation of other stabilizing entities (e.g. PS [phosphorothioate] linkages)” and provide that “degradation pattern of 18-mer LNA phosphordiester gapmers has also been studied in human serum. . . Substituting just one LNA in either end increase the half-life from 1.5 – for the DNA oligonucleotide – to 4h.. . . The stability of the LNA containing three or four modifications at either end is also better than the corresponding 2’-O-Me congener gapmer and the PS with respective half-lifes of 12 and 10 h.” (pg. 538)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the claimed invention to have modified Lundberg et al. in view of Smith and Zain and Koch and Orum and arrive at the claimed invention with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to modify the gRNA/spacer sequence and the disclosed modifications of Lundberg et al. teaching to apply a known technique of understanding the similarity of gRNA and AON and modifications of gRNA, as taught by Smith and Zain, and to incorporate DNA nucleosides and to create a gapmer design of LNA modifications specifically at 5’ and 3’ ends and its ability to bind to RNA or DNA, as taught by Koch and Orum,  to yield predictable results. 	
	Regarding dependent claim 35, Lundberg et al. disclose SEQ ID NO: 46596 along with modifications as noted above and that gRNAs “can be chemically linked to one or more moieties or conjugates that enhance the activity, cellular distribution or cellular uptake of the oligonucleotide” and provides non-limiting examples of moieties noted in prior art (¶ 171-173). However, Lundberg et al.  do not teach  1) beta-D-oxy LNA nucleosides, and 2) DNA nucleoside and 3) the gapmer pattern of LNA nucleotide modification in a oligonucleotide and 4) binding to pre-mRNA molecule by the sgRNA.  Based on the teachings of Zain and Smith and Koch and Orum, as noted above and incorporated here by reference, it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the claimed invention to have modified Lundberg et al. in view of Smith and Zain and Koch and Orum and arrive at the claimed invention of claim 35 with a reasonable expectation of success.  
Regarding dependent claim 38, Lundberg et al. ‘477 disclose gRNA may be formulated with pharmaceutically acceptable excipients, such as diluents, solvents, or adjuvants (¶ 305).  However, Lundberg et al. ‘477 do not teach  1) beta-D-oxy LNA nucleosides, and 2) DNA nucleoside and 3) the gapmer pattern of LNA nucleotide modification in a oligonucleotide and 4) binding to pre-mRNA molecule by the gRNA.  Based on the teachings of Zain and Smith and Koch and Orum, as noted above and incorporated here by reference, it would have been prima facie obvious for one of ordinary skill in the art before the filing date of the claimed invention to have modified Lundberg et al. in view of Smith and Zain and Koch and Orum and arrive at the claimed invention of claim 38 with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17130451 (Pedersen et al. ‘451 reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Pedersen et al. ‘451 recites an “oligonucleotide of 10 to 30 nucleotides in length comprising a contiguous nucleotide sequence of 10 to 30 nucleotides in length and having at least 90% complementarity to SEQ ID NO: 1, . . . wherein the contiguous nucleotide sequence is complementary to human Nav1.7 and human Nav1.8 target nucleic acids.”  SEQ ID NO: 1 of Pedersen et al. ‘451 and in the instant case are of homo sapiens SCN9A gene (see below, Result 1, sequence alignment of nucleotide positions 97704-97732 below of SEQ ID NO:1 of ‘451 [Db] and ‘099 [Qy]).  SCN9A, including SCN9A pre-mRNA, encodes the voltage-gated sodium channel Nav1.7 (pg. 1 of ‘451).

    PNG
    media_image1.png
    244
    804
    media_image1.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Pedersen et al. ‘451.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 3 of instant application reciting the base sequence of SEQ ID NO 31 is a broader or a generic claim and encompasses recitation of claim 14 of Pedersen et al., which recites CMP ID 326_1 which is a modified gapmer compound with the base sequence of SEQ ID NO 326 (CAGTTTAATACCATTTC, p. 96 of Specification, Col. 1 row labeled 326) and therefore is a “species” of the generic invention of claim 3 of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6, 13, 35 and 38 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 1, 6, 9, 13, 15, 16, 17 of copending Pedersen et al. application No. 17130451 (PG Pub US20210238608A1), in view of Smith and Zain ((Annual Review of Pharmacology and Toxicology, 2018). 
  Claim 1 of Pedersen et al. ‘451 recites an “oligonucleotide of 10 to 30 nucleotides in length comprising a contiguous nucleotide sequence of 10 to 30 nucleotides in length and having at least 90% complementarity to SEQ ID NO: 1, . . . wherein the contiguous nucleotide sequence is complementary to human Nav1.7 and human Nav1.8 target nucleic acids.”  Claim 14 of Application ‘451 recites antisense oligonucleotide  of CMP ID 326_1, which has the base sequence CAGTTTAATACCATTTC (p. 96 of Specification, Col. 1 row labeled 326) and a 4-12-2 gapmer design, however, it is difficult to determine the modifications of the compound for the flanking regions of the oligomers.  The central portion of the oligomer is of DNA nucleoside. Regardless, the claims recites 2’ sugar modifications, including LNA modifications (see claims 4, 5, 6, 12, 13 …etc.).   
Dependent claim 6 of Pedersen et al. ‘451 recites “contiguous nucleotide thereof comprises one or more LNA nucleoside.” Dependent claim 9 of Pedersen et al. ‘451 recites an antisense oligonucleotide and dependent claim 10 of Pedersen et al. ‘451 recites that all “contiguous nucleotide sequence are phosphorothioate internucleoside linkages.” Dependent claim 13 teaches the gapmer design with at least one LNA nucleoside at the 5’ or 3’ terminal end. Dependent claim 15 of Pedersen et al. ‘451  teaches covalently attached conjugate moiety. Dependent claim 16 teaches a pharmaceutically acceptable salt oligonucleotide, while dependent claim 17 of Pedersen et al. ‘451 teaches the pharmaceutical composition comprising a pharmaceutically acceptable diluent.  However, Pedersen et al. ‘451 do not teach the 5-methyl cytosine.  Smith and Zain disclose 5-methyl cytosine substitution since it “enhances duplex thermal stability.” (see pg. 608, figure 3)  Therefore, it would have been prima facie obvious for one of ordinary skill in the art to have modified the teaching of Pedersen in view of Smith and Zain and arrive at the claimed invention with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to modify the cytosine in oligomer of application Pedersen ‘451 to a 5-methyl cytosine, as taught by Smith and Zain, for improvement to yield predictable results. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
	No claims are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEYUR A. VYAS whose telephone number is (571)272-0924. The examiner can normally be reached M-F 9am - 4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEYUR A VYAS/Examiner, Art Unit 1635                                                                                                                                                                                                        

/J. E. ANGELL/Primary Examiner, Art Unit 1635